Title: To Benjamin Franklin from Turgot, 25 September 1781
From: Turgot
To: Franklin, Benjamin


Monsieur
au Chateau de Bons prés falaise ce 25 7bre. 1781.
Un Gentilhomme Normand qui est depuis 27. ans établi a pensilvanie et qui de la permission du congrés est venu voir sa famille, veut bien se charger de me procurer des grainnes de L’amerique Septemtrionnale pour assurer Le succès de Ses Soins il seroit necessaire d’avoir une recommandation auprés de Monsieur hancock pour qu’il veulle bien permettre qu’on remette Chez lui les differentes caisses ou barils de grainnes ou d’arbres, pour qu’il veulle bien les faire embarquer sur des navires Américains destinés pour Nantes ou Lorient et recommander Expressément aux Capitaines de les placer dans les lieux les moins humides et Les moins chaux du vaisseau, precaution absoluement necessaire pour La conservation des grainnes pendant la traversée. Je ne doute pas Monsieur que L’illustre president du Congrés ne veulle bien avoir la bonté que Je vous prie de demander pour Monsieur de crevecöeur et pour moi, Si vous voulez bien L’instruire que Je Suis frere d’un ministre a qui la liberté americainne étoit chere et que Je ne Suis pas moins zêlé que lui pour La cause des états unis. Je vous Suplie de vouloir bien m’adresser ici la lettre par triplicata, la guerre rendant cette précaution indispensable, Je vous prirai de faire Contresigner Le paquet, dans quelque bureau des affaires étrangeres: Je remettrai vos Lettres a Mr. de Crévecöeur qui se chargera de les faire passer en Amerique; il a été étonne de la belle vegetation de plusieurs arbres de ce païs que Je cultive chez moi.
J’ai L’honneur d’être avec respect Monsieur Votre Trés humble et trés obeïssant Serviteur
Le Mquis. Turgot
 
Notation: Le Mis. Turgot 25. 7bre. 1781.
